Citation Nr: 1117560	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  96-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for vertigo/Meniere's disease, to include as secondary to service-connected hearing loss and tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from July 14, 1989 to April 18, 2007, and 50 percent disabling from April 19, 2007.

5.  Entitlement to an increased initial rating for diabetes mellitus, currently evaluated as 10 percent disabling from November 1, 2004 to January 16, 2008, and 20 percent disabling from January 17, 2008.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In an August 1992 rating decision, the RO granted service connection and assigned an initial 10 percent rating for PTSD, effective July 14, 1989.  The Veteran filed a notice of disagreement with the initial rating assigned.  In January 1993, the Veteran testified at a hearing before RO personnel.  In a July 1993 rating decision, the RO increased the evaluation for PTSD from 10 to 30 percent, effective July 14, 1989.  In June 1997, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  In June 1998, the Board, in pertinent part, remanded the claim for an increased initial rating for PTSD to the RO for additional development. 

In a July 2003 decision, the Board construed a May 2003 supplemental statement of the case (SSOC) as a RO decision denying service connection for Meniere's disease (claimed as vertigo) and a July 2003 VA Form 9 as a notice of disagreement (NOD).  The Board remanded the matter to the RO for issuance of a SOC and an opportunity for the Veteran to perfect an appeal of this issue.  A SOC was issued in November 2005, and the Veteran filed a substantive appeal (VA Form 9) in December 2005.  

In that same July 2003 decision, the Board dismissed the Veteran's claim for an increased initial rating for PTSD based correspondence from the Veteran that was interpreted as a request to withdraw the claim from appellate consideration.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).   In an August 2006 Order, the Court determined that the Board's interpretation was erroneous and reversed the Board's dismissal of the claim and remanded the matter to the Board for further adjudication.  

The Veteran also appealed a July 2005 rating decision in which the RO granted service connection and assigned a 10 percent rating for diabetes mellitus from October 1, 2004.  The Veteran filed a notice of disagreement with the initial rating assigned.  

The Veteran also appealed November 2005 and May 2006 rating decisions in which the RO, in pertinent part, denied service connection for hypertension and for hepatitis C, respectively.  

In January 2008, the Board, in pertinent part, denied service connection for Meniere's disease, hypertension, and hepatitis C, and the Veteran appealed to the Court.  In May 2010, the Court issued a Memorandum Decision vacating the Board's decision denying these claims and remanding them to the Board for further proceedings consistent with the Court's decision.  

In that same January 2008 decision, the Board remanded the claims for increased initial ratings for PTSD and diabetes mellitus to the RO, via the Appeals Management Center (AMC) for additional development.  In a June 2008 rating decision, the RO increased the evaluation for PTSD from 30 to 50 percent, effective April 19, 2007, and increased the rating for diabetes from 10 to 20 percent, effective January 17, 2008.  Since these increases during the appeal did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial ratings for PTSD and diabetes mellitus remain on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).   

The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, it is noted that a formal claim for TDIU was filed in July 2009 (VA Form 21-8940) and is being developed separately.  Furthermore, in his formal claim, the Veteran asserted that he was unemployable due to service-connected hearing loss and tinnitus rather than PTSD and diabetes mellitus.  Under these circumstances, a TDIU claim is not deemed to be a component of the current appeal despite the holding in Rice. The Board will, however, consider whether an extra-schedular rating is appropriate, which contemplates factors such as marked interference with employment.

The issues of service connection for hepatitis C, hypertension, and vertigo/Meniere's disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  From July 14, 1989 to April 18, 2007, PTSD was not manifested by more than definite impairment; there was no considerably impaired ability to establish or maintain effective or favorable relationships with people, and by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels were not so reduced as to result in considerable industrial impairment.

3.  Under the revised rating criteria, effective November 7, 1996, the evidence reflects that from November 7, 1996 to April 18, 2007, PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

4.  From April 19, 2007 to May 7, 2008, PTSD was not manifested by more than considerate impairment; the ability to establish or maintain effective or favorable relationships with people was not severely impaired and the ability to obtain or retain employment was not severely impaired by psychoneurotic symptoms.  Furthermore, PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

5.  From May 8, 2008, PTSD has been manifested by severe impairment, but has not resulted in virtual isolation in the community, totally incapacitating psychoneurotic symptoms, or a demonstrable inability to obtain or retain employment.  Furthermore, PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.    

6.  From November 1, 2004 to January 16, 2008, diabetes mellitus was managed by restricted diet; neither insulin nor hypoglycemic agent were required.

7.  From January 17, 2008, diabetes mellitus has required oral hypoglycemic agent and a restricted diet; the requirement of insulin, the regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions, has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD from July 14, 1989 to April 18, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 50 percent for PTSD from April 19, 2007 to May 7, 2008, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment a 70 percent rating for PTSD from May 8, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2010).

4.  The criteria for an initial rating in excess of 10 percent for diabetes mellitus from November 1, 2004 to January 16, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

5.  The criteria for a rating in excess of 20 percent for diabetes mellitus from January 17, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in March 2001, January 2002, and February 2008.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Subsequently, the claims were reviewed and a SSOC was issued in June 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in the March 2006 and February 2008 letters.  

All pertinent development has been undertaken.  VA examinations were conducted in May 1992, July 1996, May 2003, June 2005, and May 2008.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through June 2008.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Law and Regulations - in General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Law and Regulations - PTSD

The Board notes that during the pendency of this appeal, VA amended the rating criteria applicable to mental disorders.  The amendments became effective November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).

Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such a case, the Board must determine whether the previous or revised version is more favorable to the veteran.  However, if the revised version is more favorable, the retroactive reach of that regulation can be no earlier than the effective date of the change, and the Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3- 2000 (2000).

Prior to November 7, 1996, the rating criteria for psychoneurotic disorders, which include PTSD, were as follows:

General Rating Formula for Psychoneurotic Disorders:
Rating
The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment
100
Ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment
70 
Ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment .
50
Definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment
30
Less than criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment
10
There are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability
0
NOTE (1). Social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings. 
NOTE (2). The requirements for a compensable rating are not met when the psychiatric findings are not more characteristic than minor alterations of mood beyond normal limits; fatigue or anxiety incident to actual situations; minor compulsive acts or phobias; occasional stuttering or stammering; minor habit spasms or tics; minor subjective sensory disturbances such as anosmia, deafness, loss of sense of taste, anesthesia, paresthesia, etc.  When such findings actually interfere with employability to a mild degree, a 10 percent rating under the general rating formula may be assigned. 
38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

The VA General Counsel reviewed this matter and concluded that "definite" may be construed to mean "distinct, unambiguous, and moderately large in degree."  The General Counsel held that the word "definite" represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VAOPGCPREC 9-93 (1993).  The Board is bound by this interpretation of the term "definite." 38 U.S.C.A. § 7104(c) (West 2002).

Effective November 7, 1996, the rating criteria for all psychiatric disorders, with the exception of eating disorders, are as follows:

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).


	(CONTINUED ON NEXT PAGE)



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Factual Background - PTSD

In a statement received in November 1990, the Veteran's brother said that the Veteran was a different person after his military experiences.  He said the Veteran had difficulty sleeping, appeared anxious, talked about traumatic experiences, had a nervous tremor, and looked exhausted.  He also said that the Veteran had an intense fear of having a family and appeared to have phobias.

The Veteran's mother submitted a statement in November 1990.  She said that the Veteran seemed fine for the first 10 years after he was discharged from military service.  About 10 years ago, he began having nightmares, panic attacks when discussing traumatic military events, an inability to sleep, depression, and crying spells.  The statement was signed by his mother, father, brother and girlfriend.

The report of a May 1992 VA examination reflects that the Veteran complained of a history of insomnia, nightmares, and flashbacks.  He reported that he had been employed as a correctional officer since service and had lived with two women over years and had one son.  He said he had lived alone for the past seven years.  On objective examination, the Veteran spoke in a quiet tone, but was relevant and concise.  His mood was mildly depressed.  There was no evidence of specific anxiety syndrome, suicidal ideation, or psychotic thought or content.  The Veteran was oriented, alert, and cooperative.  Memory and intelligence were reported as passing.  The examiner diagnosed the Veteran with depression, mild, chronic; and PTSD, mild.  The examiner assigned a GAF score of 73.  

During the January 1993 RO hearing, the Veteran said that he had episodes of depression sometimes lasting 2 or 3 days.  He said that these symptoms had become increasingly worse over the years and that he experienced a lot of sorrow regarding memories of individuals who were killed or wounded in Vietnam.  He said he had infrequent episodes of anxiety that felt uncontrollable.  He said that he had episodes of difficulty sleeping occurring on a monthly basis.  He also said that he had recurring nightmares and flashbacks.  The Veteran said that he worked as a correction officer and had requested assignments that were less stressful and would not require physical force.  He said he had sometimes had difficulty communicating with coworkers and tended to isolate himself, especially during periods of depression.  He said he probably took 12 to 15 days a year off because of PTSD.  

A May 1993 VA medical certificate indicates the Veteran reported to the emergency room complaining that his nerves were shot.  He said that he had felt stressed for 3 days.  He said he had an increase in anxiety after a stressful day on the job in which his life was placed in danger.  It was noted that he was not a danger to himself and was referred for a psychiatric consultation and PTSD group therapy.  A psychiatric consultation note dated that same day indicates the Veteran became anxious after feeling his life was in danger on the job.  He was unable to sleep.  He said he had a history of nightmares and flashbacks, some hypervigilance, exaggerated startle response, but had no phobic avoidance tendencies.  On mental status examination, he was pleasant, talkative, anxious, slightly agitated, well-groomed, and made good eye contact.  His speech was normal, mood was anxious, affect was full, insight and judgment were fair.  

On that same day in May 1993, the Veteran reportedly left work stating that he was not fit because of his condition or that he was feeling ill.  As noted above, he went to the VA hospital complaining of anxiety symptoms.  His employer filed a disciplinary action against him for refusing an assignment.  From his employer's perspective, the Veteran was refusing an assignment that he did not like.  The Veteran filed a grievance, and the case went to arbitration.  In a March 1994 decision, the arbitrator determined that the Veteran was not guilty of the charges contained in the disciplinary action, noting that the Veteran had a documented illness (PTSD) and that the incident appeared to arise from an anxiety attack resulting from that condition.  The arbitrator also noted that the Veteran proceeded directly to the VA hospital and submitted documentation from his physician to his employer that same day.  It was also noted that while the Veteran had had other problems on the job, this was the first time that PTSD interfered with a proper assignment.  The Veteran was cautioned that he should seek treatment and that future inability or refusal on his part to accept a proper assignment might result in the loss of his employment (see Volume 6 of claims folder for report).

A September 1993 VA treatment record indicates that the Veteran had been attending weekly PTSD group sessions for several months.  He reported having crying spells, intrinsic thoughts, nightmares, and insomnia.  

VA treatment notes dated from January 1994 to April 1996 reflect that the Veteran continued to participate in PTSD group sessions and that his condition was stable without exacerbation of symptoms.  

The report of a July 1996 VA examination reflects the Veteran's complaints of intrusive thoughts, flashbacks, crying spells, nightmares, and difficulties with intimate relationships.  The examiner noted that the Veteran had symptoms classic of PTSD, although he experienced them in a modulated degree and had been able to maintain an effective and productive work-life despite these memories.  On objective examination, the Veteran had no thought disorder; he had restricted range and affect, but was thoughtful about his symptoms and not given to exaggeration or augmentation.  He denied psychotic thought content or suicidal ideation.  He was quick to perform simple mental status testing accurately.  The diagnosis was PTSD symptoms, just meeting the criteria for PTSD.  The examiner assigned a GAF score of 68, noting that the Veteran had some difficulty in orchestrating his occupational and personal life as a result of PTSD symptoms, but had been able to maintain a successful effort in this regard.  

VA treatment notes dated from December 1996 to May 1997 reflect that the Veteran continued to participate in PTSD group sessions and that his condition was stable without exacerbation of symptoms.  In June 1997, it was noted that he had an exacerbation of symptoms after running into a military buddy who he had not seen since Vietnam.  He said that he could not get memories of that person and Vietnam out of his mind for days and was having trouble sleeping.  He was offered referral to a psychiatrist for sleep medication but he said he preferred to try to get by without medication.  Treatment notes dated from July 1997 to September 1998 indicate the Veteran's condition was stable without exacerbation of symptoms.  In June 1998, it was noted that he retired from his job as a corrections officer and was working part-time as a guard.  

A June 1999 VA treatment record noted that the Veteran continued to participate in PTSD group sessions.  It was noted that his father had recently died and that the Veteran expressed the appropriate feelings, but did not show any severe exacerbation of symptoms.  VA treatment records from October 1999 to December 2002 indicate he participated in PTSD group sessions periodically.

The report of a May 2003 VA PTSD examination reflects that the Veteran complained of nightmares occurring 2 to 3 times per month, but he said that he was able to sleep 6 to 7 hours a night.  He denied irritability or hyperarousal and said that his personal life was going well.  He denied intrusive waking images of Vietnam.  He denied that his PTSD symptoms had interfered with his ability to perform adequately or appropriately when he worked as a correction officer or with his relationship with his girlfriend.  On mental status examination, the Veteran was calm without evidence of thought disorder.  He denied hallucinatory disturbances, suicidal or homicidal ideation.  He did report night sweats occurring once a week.  He did not complain of hyperarousal, irritability, triggered memories or interference in functioning.  Cognitive testing was not performed.  The examiner diagnosed the Veteran with chronic PTSD, which was minimally impairing the Veteran's functioning.   The examiner assigned a GAF score of 71.  The examiner opined that the Veteran was functioning well, but stated that the Veteran still met the criteria for a diagnosis of PTSD and that symptoms could be activated with provocation or sufficient stimuli at any time.  

VA treatment records dated from July 2003 to February 2004 indicate that the Veteran participated in PTSD group sessions periodically.

A February 2004 VA treatment note indicates the Veteran had applied for a job with the post office and that they had requested information about the Veteran.  The social worker drafted a letter in which he stated that the Veteran was in treatment at the VA PTSD clinic and that his condition had been stable during the past two years.  The social worker stated that the Veteran's PTSD should not interfere with dependable and timely work attendance or performance and that he was considered capable of working well with co-workers and the general public and accepting constructing criticism.  He did not take any medication for PTSD and there was no known precautions or accommodations required.

VA treatment records dated from July 2003 to April 2005 indicate that the Veteran participated in PTSD group sessions periodically.

The report of a June 2005 VA PTSD examination reflects that the Veteran complained primarily of difficulty concentrating, a feeling like he was in a "daze", loss of focus, and nightmares in which he woke up in a sweat (occurring one or two times per week).  He reported a history of steady employment and said that he was currently working as a security guard.  He said that he had had several girlfriends over the years, one that almost resulted in marriage, and that he had one son with whom he said he had a good relationship.  He said he enjoyed socializing and visited his family often.  He described no other hobbies.  

On mental status examination, the Veteran was polite, well-groomed, and engaging.  He was articulate; his mood was euthymic; his thoughts were clear, logical, and goal-oriented.  There was no discomfort, psychosis, or behavior dysfunction.  The Veteran endorsed auditory hallucinations, described as hearing people whisper and helicopters flying overhead.  The examiner noted that given the Veteran's hearing problems, it was hard to interpret these auditory distortions.  The Veteran also endorsed low mood when thinking about his mounting medical problems and panic attacks that occurred three to four times per week.  The examiner stated that the Veteran's PTSD symptoms seemed to be much improved from the time he was originally service-connected.  The Veteran denied flashbacks and denied trouble with his sleep other than nightmares.  The examiner diagnosed the Veteran with PTSD, much improved, with a note to rule out possible panic disorder.  The examiner assigned a GAF score of 67 for PTSD and 65 for panic disorder.  The examiner opined that the Veteran was currently functioning quite well and was employed and dating.  According to the examiner, the Veteran's symptoms appeared to have minimal impact on his life.  

VA treatment records dated from September 2005 to July 2006 indicate the Veteran participated in PTSD group sessions periodically.

An April 2007 mental health note indicates the Veteran said he found himself fearful a lot lately.  He said he experienced panic attacks in which he would break out in a sweat and be unable to stay inside.  He denied any current stress in his life or major changes and said that he continued to work full time as a security guard.  He said that he was upset by the current war in Iraq and reacted strongly to news reports.   He was referred for a psychiatric evaluation.

A May 2007 VA mental health note indicates the Veteran had been referred for medication evaluation.  He had previously been resistant to the idea of psychiatric medication, but reported an exacerbation of symptoms.  He said he had increased episodes where he experienced a lot of fear and anxiety associated with sweating, increased pulse, and shortness of breath.  He also reported insomnia.  He said he was able to fall asleep, but flinched a lot and felt his sleep was disrupted with dreams of horrible things.  On mental status examination, he was neatly groomed with a serious demeanor, but engagable.  He sweated at times and his mood was anxious, but not despondent.  He affect was reduced range.  He denied suicidal and homicidal ideation, and auditory and visual hallucinations.  His thought processes were coherent and goal directed.  The diagnosis was panic disorder without agoraphobia and PTSD, chronic, combat-related.  The psychiatrist assigned a GAF score of 59 and recommended a trial of low-dose celexa.  A June 2007 addendum indicates the Veteran felt more relaxed and at ease with celexa, but said that he really wanted to live his life drug-free.  His options were discussed and he decided to continue with the medication trial.  

A November 2007 mental health note reflects that the Veteran reported feeling better since his last visit.  He said that he had had a decrease in panic attacks, although he sometimes would have three in one day.  He said his sleep had improved, but still has intermittent episodes of nightmares.  He said that he continued to have panic attacks lasting about 40 minutes, but was usually able to calm himself down by talking to himself.  The psychiatrist, Dr. J.G., assigned a GAF score of 59.

In a November 2007 letter, Dr. J. G. indicated that the Veteran had been a patient of the PTSD clinic since 1991.  She noted that the Veteran was actively involved in treatment including psychotherapy and medication management.  He was taking 20 mg/day of citalopram.  She noted that despite some benefit from this medication, the Veteran continued to meet the criteria for PTSD and panic disorder.  

VA treatment records dated from January 2008 to April 2008 indicate that the Veteran participated in PTSD group sessions periodically.

The report of a May 2008 VA PTSD examination reflects that the Veteran complained of increased anxiety after hearing news reports about a marine being killed by friendly fire in Iraq or Afghanistan.  He reported decreased sleep and nightmares occurring two to three times per week.  He said that the nightmares had caused him to fall out of bed and hit his head.  He said that he has punched his girlfriend in his sleep and now she sleeps in a separate room.  He said he avoided the subway because he felt claustrophobic and avoided large crowds.  He said that because he cannot use public transportation, he is often late to work and has been written up by his supervisors.  He also said that he sits facing the door and sits near the exit in movie theaters.  He said that he had been more irritable during the past year.  He endorsed having panic attacks lasting between 10 minutes and one hour which included heart palpitations, intense fear, a feeling like he is going to die, and shortness of breath.  

The Veteran also reported a significant deterioration in his ability to work since April 2007 and had to switch from full-time to part-time hours.  He said it was difficult for him to interact with the public as a security guard and that he had been reprimanded by his supervisors for being irritable.  He estimated that he had lost three months of work during the past 12 months due to his symptoms.  He said that he had been with his current girlfriend for three years and that his relationship with her was good and she was supportive of him and understood his symptoms.  He said that having to sleep separately from her was a source of difficulty.  He said he had difficulty getting along with women because of his nightmares and had decreased contact with his family.  He said he still kept in contact with his son and grandson, but spent most his time outside work watching TV.  He said from time to time he and his girlfriend went out to dinner and saw a movie.  To summarize, the examiner stated that the Veteran had significant restriction of his psychosocial functional status, including his performance at work.  He was unable to assume routine responsibility for family functioning and his physical health had deteriorated.  He had limited social and interpersonal relationships and no recreational or leisure pursuits.

On mental status examination, the Veteran was well-dressed, calm, and relaxed.  Psychomotor activity was normal.  His speech was normal.  He described his mood as okay, but his affect was restricted slightly.  Thought process was logical and goal-directed.  There were no perceptional abnormalities.  He denied any delusions, suicidal ideation, or homicidal ideation.  Cognitively, he was alert, awake, and oriented to time, place, and person.  Immediate and delayed memories were intact.  He was able to focus and concentrate.  Insight was present and judgment was fair.  The examiner indicated that the Veteran had multiple PTSD symptoms as described above and that these symptoms appeared to be present almost every day and were moderately severe.  The diagnoses were chronic PTSD, and panic disorder with agoraphobia.  The examiner assigned a GAF score of 50 for PTSD.  The examiner noted that there were significant changes in psychosocial functional status and quality of life since the last examination and that there had been a significant increase in his symptoms.  The examiner opined that the Veteran's PTSD symptoms resulted in significant disability in areas of work, school, family relations, judgment, thinking and mood.  There was also reduced reliability and productivity due to PTSD.  

A May 2008 VA mental health note indicates that the Veteran's PTSD symptoms included insomnia, nightmares, intrusive recollections, hypervigilance, avoidance of reminders of trauma, anxiety, panic attacks, avoidance of crowds, and poor concentration.  The social worker noted that the Veteran remained symptomatic with significant constriction of his life due to his symptoms.  It was noted that he continued to work, but had to leave work early many days due to severe panic attacks; he was unable to use public transportation or be in crowds; and his sleep was frequently interrupted by nightmares.  The social worker stated that the Veteran should be considered significantly disabled.  The diagnoses were PTSD and panic disorder and the clinician assigned a GAF score of 45.

VA treatment records from May and June 2008 indicate that the Veteran also participated in PTSD group sessions.


Legal Analysis - PTSD

Period Prior to April 19, 2007

Considering the evidence in light of the above-noted rating criteria, the Board finds that an initial rating higher than 30 percent is not warranted prior to April 19, 2007.  

To warrant a 50 percent rating under the old criteria (effective prior to November 7, 1996), the evidence must show that the Veteran's PTSD symptoms resulted in considerable impairment in his ability to establish or maintain effective or favorable relationships with people or considerable industrial impairment.  In this case, the Board does not find that the Veteran's PTSD resulted in considerable social or industrial impairment during this time period.  

The Board points out that the VA examiners in May 1992, July 1996, May 2003, and June 2005 generally described the Veteran's symptoms as mild or minimal.  The May 1992 examiner noted "mild" interference of functioning, and the July 1996 examiner noted "some" difficulty in the Veteran's occupational and personal life.  The May 2003 examiner indicated that the Veteran's PTSD was only "minimally" impairing and that the Veteran was functioning well.  Likewise, the June 2005 examiner indicated that the Veteran was functioning "quite well" and that his symptoms had a "minimal" impact on his life.  Overall, the level of impairment described by the VA examiners more closely approximates a 10 percent rating under the old criteria and certainly no more than a 30 percent rating.

The Board has considered the incident that occurred at the Veteran's job in May 1993.  The Veteran apparently had an anxiety attack at work, refused an assignment, and went to the VA hospital for treatment; however, this appears to have been an isolated episode.  As noted in the arbitrator's decision, this was the first time the Veteran's PTSD had interfered with his ability to do his job.  Moreover, it does not appear that the Veteran had continuing problems of this nature.  In this regard, the Board points out that during the May 2003 VA examination, the Veteran denied that his PTSD symptoms had interfered with his ability to perform his duties as a correctional officer.  Because the May 1993 incident appears to have been an isolated event, the Board finds that the Veteran's overall level of impairment more nearly approximates no more than a 30 percent rating during this time period.

Furthermore, the Board finds that the GAF scores in the range of 61 to 70 are certainly indicative of no more than a 30 percent rating, and the GAF scores higher than 70 suggest even less impairment than that contemplated in a 30 percent disability rating; clearly, such scores do not support an even higher rating.  

As noted above, effective November 9, 1996, VA may also consider the new rating criteria under 38 C.F.R. § 4.130 in evaluating the Veteran's PTSD.  In this case, however, the Board does not find that the new criteria are any more favorable to him.  In this regard, the Board points out that in May 2003, PTSD symptoms were primarily manifested by nightmares occurring 2 to 3 times per month, but the Veteran said he was generally able to sleep 6 to 7 hours and he denied having any other significant problems related to PTSD.  He said his personal life was going well and that his symptoms did not interfere with his work.  A February 2004 letter from a VA social worker also indicates that the Veteran's condition had been stable and that his PTSD should not interfere with his ability to work.  This evidence does not support a rating higher than 30 percent under the new criteria.  

The Board notes that the Veteran reported some additional symptoms in June 2005; however, according to the VA examiner, the overall level of impairment remained minimal.  Specifically, the Veteran said he had nightmares occurring one to two times per week, and panic attacks occurring three to four times per week.  While panic attacks occurring more than once a week is listed among the symptoms for a 50 percent rating under the new criteria, the Board notes that the Veteran did not exhibit any other symptoms commensurate with a 50 percent rating.  He did not have flattened affect; impaired speech, memory, judgment, or thinking; or disturbances of motivation and mood.  Furthermore, the symptoms that the Veteran did endorse - nightmares, panic attacks, difficulty concentrating, and auditory distortions - were described by the examiner as having only a minimal impact on the Veteran's life.  Overall, it was noted that he was functioning well.  For these reasons, the Board does not find that this evidence supports a higher, 50 percent rating during this time period.

As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for a 70 or 100 percent rating are likewise are not met.

Period from April 19, 2007

Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 50 percent is not warranted from April 19, 2007 to May 7, 2008; however, resolving reasonable doubt in the Veteran's favor, a higher, 70 percent rating is warranted from May 8, 2008.  

To warrant a higher, 70 percent rating under the old criteria, the evidence must show that the Veteran's PTSD symptoms result in severe impairment in the ability to establish and maintain effective or favorable relationships with people or severe impairment in the ability to obtain or retain employment.  Prior to May 8, 2008, the evidence indicates that the Veteran's PTSD resulted in considerable impairment, but not severe impairment.  In this regard, the Board points out that while the Veteran endorsed feeling fearful and having panic attacks in April and May 2007, he also continued to work full time and did report any significant difficulties at his job or in his personal relationships.  Furthermore, after the Veteran was prescribed medication in May 2007, it was noted that the Veteran felt more relaxed and experienced less panic attacks in June and November 2007.  Overall, the level of impairment described more closely approximates a 50 percent rating under the old criteria rather than a 70 percent rating.  Furthermore, the Board finds that the GAF scores in the range of 51 to 59, which indicate moderate symptoms, are consistent with a 50 percent rating.

Likewise, the Board does not find that the new criteria provide a basis for a rating higher than 50 percent from April 19, 2007 to May 7, 2008.  In this regard, the Board points out that the Veteran's PTSD was primarily manifested by frequent episodes of anxiety and panic attacks, but not near-continuous panic affecting his ability to function independently, which is listed among the symptoms for a 70 percent rating under the new criteria.  Furthermore, he denied suicidal ideation and there was no evidence of obsessional rituals which interfered with routine activities.  The Veteran's speech was not impaired and there was no evidence of impaired impulse control.  On mental status examination, the Veteran remained oriented and there was no neglect of personal appearance or hygiene.   The Board finds that the other noted symptoms - insomnia, nightmares, an affect with reduced range, anxious mood - more nearly approximated an overall disability picture resulting in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   Overall, this evidence does not support a rating higher than 50 percent under the new criteria.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the criteria for a 100 percent rating are likewise are not met during this time period.

From May 8, 2008, the Board finds that a 70 percent rating is warranted under both the old and new criteria.  In this regard, the VA examination report dated on May 8, 2008 indicates that the Veteran's PTSD symptoms had significantly increased and severely impacted his employment.  He said that he had to cut his hours from full-time to part-time because he could not handle the stress and he estimated that he lost three months of work during the past year due to his symptoms.  In addition to the symptoms noted above, he endorsed avoiding crowds, feeling claustrophobic, and avoiding public transportation.  He also reported increased irritability that made working with the public as a security guard more difficult.  Although his relationship with his girlfriend remained good, he noted that they had to sleep separately because of his violent nightmares.  He also indicated that he had decreased contact with his family and tended to spend most of his time outside of work at home watching TV.  Overall, the Board finds that the Veteran's social impairment has been more moderate, but that his industrial impairment has appears to have been more severe during this time period.  In addition, the May 2008 VA examiner opined that the Veteran's PTSD symptoms resulted in significant disability in the areas of work, school, family relations, judgment, thinking, and mood - a level of disability contemplated in the criteria for a 70 percent rating under the new criteria.  The May 2008 VA social worker also noted severe constriction of the Veteran's life due to his PTSD symptoms.  Furthermore, the Board finds that the GAF scores in the range of 41 to 50, indicating serious symptoms or serious impairment in social or occupational functioning, are consistent with a 70 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted from May 8, 2008.  

The Board has considered whether an even higher, 100 percent rating for PTSD is warranted from May 8, 2008, but finds that it is not.  The evidence does not demonstrate that the Veteran's PTSD symptoms result in virtual isolation in the community, totally incapacitating psychoneurotic symptoms, or a demonstrable inability to obtain or retain employment.  Furthermore, under the new criteria, total occupational and social impairment due to PTSD symptoms has not been demonstrated.  

All Periods

The Board has considered the Veteran's assertions as to his PTSD symptoms.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with nightmares, insomnia, anxiety, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, the Board notes that the medical evidence of record, which is more persuasive on these points, describes a PTSD disability that more nearly approximates the ratings assigned above.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's PTSD. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of PTSD, pursuant to Fenderson (cited above).  An initial rating higher than 30 percent from July 14, 1989 to April 18, 2007, and a rating higher than 50 percent from April 19, 2007 to May 7, 2008, must be denied.  A 70 percent rating, but no higher, is warranted from May 8, 2008.  In reaching the decision to award a higher rating, the Board has favorably applied the benefit-of- the- doubt doctrine.  In reaching each decision to deny a higher rating, the Board finds that that the preponderance is against assignment of any higher rating during the relevant time period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Law and Regulations - Diabetes Mellitus

7913
Diabetes mellitus
Rating

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated

100


Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of activities
40

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  
Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Factual Background - Diabetes Mellitus

An October 2004 VA treatment record indicates the Veteran was diagnosed with diabetes mellitus.  It was noted that he wanted to hold off on medication and try to get his fasting blood glucose (FBG) down by diet and exercise.  

The report of a June 2005 VA examination for diabetes mellitus reflects that the Veteran was on a low calorie, low carbohydrate diet.  He did not have ketoacidosis, hypoglycemia, hospitalizations, or weight changes.  It was noted that he visited his primary care provider every three to six months but was otherwise not receiving treatment for diabetes mellitus.  He had no neurologic symptoms or retinopathy.  The examiner confirmed a diagnosis of diabetes mellitus and opined that it was more likely than not related to service in Vietnam.  

In a letter dated January 17, 2008, a VA physician, Dr. L., indicated that the Veteran had diabetes mellitus and was taking glyburide for this condition.  A VA treatment note dated that same day also notes that glyburide was added to the Veteran's medications.  

The report of a May 2008 VA examination for diabetes mellitus reflects that the Veteran had not had ketoacidosis nor a hypoglycemic reaction occurring once per week for which he self-medicated.  He had had no hospitalizations for ketoacidosis or hypoglycemia.  There had been no restrictions on activities of daily living or occupational functioning.  The Veteran's diabetes mellitus was treated with glyburide, 5 mg. daily.  He had no visual disturbances related to diabetes and no neurologic symptoms other than possibly erectile dysfunction.  There was no bladder or bowel impairment.  

The report of an August 2009 VA general medical examination indicates that the Veteran said that he took glipizide for diabetes.  He denied symptoms of hypo/hyper-glycemia and denied increased thirst or frequency of urination.  He had no hospitalizations for ketoacidosis or hyperglycemia.  He endorsed dietary compliance and denied any restriction in activity.  

Legal Analysis - Diabetes Mellitus

Period prior to January 17, 2008

For the period from November 1, 2004 to January 16, 2008, an initial, 10 percent rating has been assigned for the Veteran's diabetes mellitus.  Considering the evidence in light of the above-noted rating criteria, the Board finds that an initial rating higher than 10 percent is not warranted.  

To warrant a higher, 20 percent rating, the evidence must show that the Veteran's diabetes mellitus requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  In this case, the evidence prior to January 17, 2008, reflects that the Veteran did require any insulin or medication to treat his diabetes.  The Board notes that when he was diagnosed with diabetes in October 2004, he indicated that he wanted to try to control his blood sugar with diet and exercise and wanted to hold off using medication.  The June 2005 VA examiner noted that the Veteran was on a low calorie, low carbohydrate diet, but was otherwise not receiving treatment for diabetes.  It was not until January 17, 2008, that VA records indicate he was prescribed medication to treat diabetes.  For these reasons, the Board does not find that an initial rating higher than 10 percent is not warranted prior to January 17, 2008.

As the criteria for the next higher, 20 percent rating have not been met, it logically follows that the criteria for higher ratings are likewise are not met during this time period.  In any event, the Veteran's diabetes has not been shown to require insulin or the regulation of activities, or to result in episodes of ketoacidosis or hypoglycemic reactions.  The Board does note that the record suggests erectile dysfunction might be related to diabetes mellitus, however, the Veteran has been separated evaluated and compensated for this disability.  

Period from January 17, 2008

For the period from January 17, 2008, a 20 percent rating has been assigned for the Veteran's diabetes mellitus.  Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 20 percent is not warranted. 

To warrant a higher, 40 percent rating, the evidence must show that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In this case, the evidence from January 17, 2008, reflects that the Veteran's diabetes did not require insulin and did not require regulation of activities.  Although the evidence indicates he began taking glyburide on January 17, 2008, the evidence does not indicate insulin has been required.  Furthermore, the May 2008 VA examiner specifically noted that there had been no restrictions on activities of daily living or occupational functioning and the Veteran, himself, denied any restriction in activity due to his diabetes.  For these reasons, the Board does not find that an rating higher than 20 percent is warranted from January 17, 2008.

As explained above, as the criteria for the next higher, 40 percent rating have not been met, it logically follows that the criteria for higher ratings are likewise are not met during this time period.  
All Periods

As noted above, the Veteran is certainly competent to report any symptoms associated with his diabetes mellitus.  Layno, 6 Vet. App. at 470.  However, the criteria needed to support higher ratings for diabetes mellitus - a showing that his diabetes requires insulin or oral hypoglycemic agent (along with restricted diet), or requires regulation of activities - all require medical findings which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Hence, while the Veterans assertions have been considered, they are not more persuasive on these points than the objective medical findings which, as indicated above, do not support ratings higher than those already assigned.  

The Board has also considered whether the Veteran's diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's diabetes mellitus. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of diabetes mellitus, pursuant to Fenderson (cited above), and the claim for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

An initial rating in excess of 30 percent from January 14, 1989 to April 18, 2007 for PTSD is denied.

A rating in excess of 50 percent from April 19, 2007 to May 7, 2008 for PTSD is denied.

A 70 percent rating from May 8, 2008 for PTSD is granted, subject to the legal authority governing the payment of VA compensation.

An initial rating in excess of 10 percent from November 1, 2004 to January 16, 2008 for diabetes mellitus is denied.

A rating in excess of 20 percent from January 17, 2008 for diabetes mellitus, is denied.


REMAND

As noted in the introduction, the Veteran appealed a January 2008 Board decision denying service connection for vertigo/Meniere's disease, hypertension, and hepatitis C.  In May 2010, the Court issued a Memorandum Decision vacating the Board's decision and remanding these claims to the Board for further adjudication consistent with the Court's decision.

With regard to vertigo/Meniere's disease, the Veteran has asserted that his vertigo is related to his service-connected hearing loss and tinnitus.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a non- service-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non- service-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439).

In this case, the Court noted in its Memorandum Decision that the Board denied the claim based on a medical opinion that the Veteran did not have Meniere's disease, but did not address whether the Veteran's vertigo is related to his service-connected hearing loss and tinnitus, as asserted by the Veteran.  The Court determined that the Board failed to discuss whether additional medical evaluation was warranted with regard to the etiology of the Veteran's vertigo.  See Robinson v. Peak, 21 Vet. App. 545, 552.  Under these circumstances, the Board finds that further VA medical examination and opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

With regard to hypertension, the Court noted that the 2004 National Academy of Sciences (NAS) report noted that "[a] Vietnam-veteran study reported the results of a cross-sectional study exposure to Agent Orange and ... an elevated prevalence of hypertension in Vietnam veterans compared with that for veterans who serviced elsewhere."  72 Fed. Reg. 32,395-01 (June 12, 2007).  The Court further noted that although the Secretary decided that there was insufficient evidence to add hypertension to the list of presumptive diseases under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), there is some indication of a nexus between hypertension and exposure to Agent Orange.  Since that time, additional studies have been conducted and reference was made to the findings in 75 Fed. Reg. 81,332-35 (December 27, 2010).  On page 81,333 of the publication, it was stated: 

In Update 2008, NAS identified six new studies concerning hypertension that the committee found to be generally consistent with its conclusion in Update 2006 that there is ''limited/suggestive evidence'' of an association between herbicide exposure and hypertension.  However NAS also found significant limitations in each of the studies.  It noted that a mortality study of a population accidentally exposed to dioxin in Seveso, Italy, had little ability to control for potentially important confounders.  Three of the new studies analyzed data from the National Health and Nutrition Examination Survey (NHANES), which the committee characterized as broadly consistent with the Update 2006 conclusion, but also as limited by selection bias that may distort the evidence of association and by the inconsistency of the findings among various exposure categories.  NAS noted that a study of 47 exposed people in Florida involved a small survey of a problematic sample, making the data difficult to interpret.  Finally, the committee noted that a study of an exposed population in Taiwan found no association between hypertension and being in the exposed population.  When the analysis was restricted to persons having chloracne (a skin condition associated with herbicide exposure), the study found an increased incidence of hypertension in women, but not in men, making the findings difficult to interpret.  Relatively few of the positive findings were statistically significant and the findings overall are limited by the inconsistency of the results, the lack of controls, and other methodological concerns.  The inconsistent findings within and across the studies limit the ability to draw any conclusions regarding dose-response relationship.  Viewing the new studies published since 2006 in relation to the previously reviewed evidence, VA has determined that the evidence overall does not establish a positive association between herbicide exposure and hypertension.  Therefore, a presumption of service connection is not warranted (emphasis added).

The Court indicated the need for a medical examination.  See McLendon, 20 Vet. App. at 83 (noting "low threshold" needed to require a medical examination or opinion).  The Court noted that the Board failed to address this issue or otherwise explain why an examination was not warranted.  Based on the points raised in the Memorandum Decision, and on further review of the claims file, the Board finds that an examination and medical opinion would be helpful in resolving the claim for service connection.  38 US.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

With regard to hepatitis C, the Veteran has stated that he gave blood while in combat in Vietnam and that the needles were shared.  The evidence shows that the Veteran received the Combat Infantry Badge, which indicates that he engaged in combat.  As noted by the Court in its Memorandum Decision, in the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In this case, an April 2006 VA examiner confirmed that the Veteran had hepatitis C.  The examiner noted that "none of the alleged potential means of transmission were likely the source of" the Veteran's hepatitis C, but the examiner noted that it was not clear whether the needles were used on other persons.  The Court pointed out that the Board failed to discuss the applicability of 38 U.S.C.A. § 1154(b) and failed to seek clarification of the VA examiner's opinion or to explain why clarification was not necessary.  Under these circumstances, the Board finds that further clarification and medical opinion is needed as to the likelihood that the Veteran's hepatitis C is related to service and that instructions should be given to the examiner to accept as sufficient proof the Veteran's statements that he gave blood in combat and that the needles were shared.  

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Bronx VA Medical Center (VAMC) dated through June 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for vertigo/Meniere's disease, hypertension, and hepatitis C from the Bronx VAMC since June 2008, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA or non-VA that treated him for vertigo/Meniere's disease, hypertension, and hepatitis C.  Specifically, this should include the Veteran's medical records from the Bronx VAMC since June 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.   

2.  After the above actions have been completed, the Veteran should be afforded a VA ear, nose, and throat (ENT) examination to evaluate his complaints of vertigo.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for a thorough review of the case.  A notation to the effect that this record review took place must be included in any report.

Following review of the claims file and an examination of the Veteran, the physician should provide an opinion as to the likely etiology of the Veteran's vertigo.  Specifically, the physician should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current vertigo is a result of service.  Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current vertigo is caused or aggravated by his service-connected hearing loss and/or tinnitus.  

Sustainable reasons and bases (an articulated medical rationale) must be included with the opinions.

3.  The Veteran should also be afforded a VA examination to determine the likely etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the physician should express an opinion as to whether the Veteran's hypertension is at least as likely as not (a 50 percent probability or greater) related to his military service, to include any exposure to herbicide agents therein.  In rendering this opinion, the physician should specifically consider and address the 2004 NAS report, which noted that a Vietnam-veteran study reported an elevated prevalence of hypertension in Vietnam veterans compared with that for veterans who served elsewhere.  See 27 Fed. Reg. 32,395-01 (June 12, 2007).  The examiner is also to consider the NAS 2006 Update and the NAS 2008 Update (See 75 Fed. Reg. 81,332-35 (December 27, 2010)) when preparing an opinion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should also be afforded a VA examination to determine the likely etiology of his hepatitis C.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the physician should express an opinion as to whether the Veteran's hepatitis C is at least as likely as not (a 50 percent probability or greater) related to his military service, to include any alleged risk factors therein.  In rendering this opinion, the physician should consider the Veteran's statements that he gave blood while in combat and that the needles were shared as sufficient proof even though there is no official record of such incurrence.  See 38 U.S.C.A. § 1154(b).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


